DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 22 – 29 and 31 – 34 are pending.  Claims 22 – 29 and 31 – 34 were amended.

Drawings
The drawings were received on 15 July 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 15 July 2022.  These amendments are acceptable.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 22 – 29 and 31 – 34 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 19 May 2022 have been withdrawn. 

	
35 USC §101 
Applicant accepted the invitation to participate in the DSMER pilot program, and has deferred arguments regarding subject matter eligibility (SME) rejection(s)

35 USC §102 
Applicant’s arguments with respect to claims 22, 31, 32, and 34 have been considered but are moot in view of the new grounds of rejection as necessitated by applicant's amendments.  Examiner agrees that Holme is silent with respect to the amended limitation of “total SOC variation amount or the SOC variation range”.

Claim Objections
Claim 32 is objected to because of the following informalities:  the claim includes “the output value acquisition unit”, which lacks antecedent basis.  For the purpose of the instant examination, the Examiner interprets this element as “the value acquisition unit”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 – 29 and 31 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 recites:
A degradation estimation apparatus for estimating degradation of an energy storage device, the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of an energy storage device at a first time point and a SOH at a second time point after the first time point;
	a representative value acquisition unit that acquires a representative value of a state of charge (SOC) of the energy storage device from the first time point to the second time point; and 
a learning processing unit that causes a learning model to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data.

An apparatus for analyzing behavior of a battery, the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of a battery at a first time point and a SOH at a second time point after the first time point; 
a representative value acquisition unit that acquires at least one of a total SOC variation amount or a SOC variation range representative of a state of charge (SOC) of the battery from the first time point to the second time point; and
a learning processing unit that causes a learning model to learn based on learning data comprising the SOH at the first time point and the total SOC variation amount or the SOC variation range as input data and the SOH at the second time point as output data.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles or practices”  For example, “learn” in the context of this claim encompasses the user examining a set of data and determining a trendline or formula that produces the output expected given the provided input data.  In particular, as described in the specification ([0118]), a prediction of the end of life of the battery is desirable, as the battery is then not usable, and a model of this behavior would help to mitigate risk of failure of the energy storage device.
The limitation of “acquires at least one of a total SOC variation amount or a SOC variation range representative of a state of charge (SOC) of the battery from the first time point to the second time point”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “acquiring” in the context of this claim encompasses statistical processing of the provided data, as described in [0056] and [0137] of the instant specification.   This can also be interpreted as simply data acquisition, as [0132] states that “the SOC representative value may be obtained from an external server apparatus”.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, acquiring a state of health amounts to gathering data required for the application of the abstract idea.  The other element, recited in the preamble, is “a battery”, which is recited at a high level of abstraction and lacks specific narrowing details about the type or construction of the battery.  The claim lacks specific narrowing details regard how the data is produced or what the data represents.  Furthermore, the claim is silent with regard to an effect of the analysis. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are an energy storage device and a state of charge of the energy storage device.  As discussed above with regard to claim interpretation, the various “units” are interpreted as software running on a generically recited microprocessor.  These elements of an energy storage device, a microprocessor, and a state of charge, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.
Independent claims 31, 32, and 34 are similar to independent claim 22.  Claim 31 includes a “trained model”, which in the context of this claim encompasses the user re-examining the data and adjusting the trendline or formula that produces the output expected given the provided input data.  Claim 32 adds an “value acquisition unit” and an “input value acquisition unit”, both of which amount to data collect required for the performance of the identified abstract idea.   Claim 34 recites the “learning model” as an element, rather than as part of the “learning processing unit”, but does not introduce an additional element that could be analyzed as “significantly more” then the identified abstract idea.  The claims are not patent eligible.
Dependent claims 23 and 24 add a SOC estimation unit, that under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical operations include performing an average, calculating a statistical variation, or calculating how much a value changes. The addition of a further step in the abstract idea does not introduce an element that can amount to “significantly more” than the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.
Dependent claims 25 and 26 add the acquisition of temperature information.  The claims are silent with respect to how the temperature data is measured.  As best understood by the Examiner, this amounts to acquiring data from a table of data or an external database, and does not include an element, such as a thermometer, that could be analyzed as “significantly more” then the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.
Dependent claims 27 – 29 and 33 add the acquisition of elapsed time, number of cycles, number of learning periods, and state of charge or state of health.  The claims are silent with respect to any elements that measure or otherwise determine the data items.  As best understood by the Examiner, this amounts to acquiring data from a table of data or an external database, and does not include an element, that could be analyzed as “significantly more” then the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 – 29 and 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Holme, US 2020/0164763 (hereinafter 'Holme') in view of Ko, US 2018/0118049 (hereinafter 'Ko').

Regarding claim 22: Holme teaches an apparatus for analyzing behavior of a battery ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of a battery at a first time point and a SOH at a second time point after the first time point ([0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time); 
a representative value acquisition unit that acquires [data about the battery] ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and
 a learning processing unit that causes a learning model to learn based on learning data comprising the SOH at the first time point and the [data about the battery] as input data and the SOH at the second time point as output data ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery). 

Holme is silent with respect to the [data about the battery] comprising 
at least one of a total SOC variation amount or a SOC variation range representative of a state of charge (SOC) of the battery from the first time point to the second time point

Ko teaches a method of controlling charging of a battery based on an estimated state of health of the battery, where a learning unit estimating the state of health based on variation of the SOC across an interval of time, from the start of charging the battery to the end of charging ([0045 – 0050; Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Ko to incorporate a known technique for estimating the State of Health of a battery, namely using a variation of State of Charge of the battery, into the prediction algorithm in order to yield a predictable result of an improved estimation of the state of health of the battery. 

Regarding claim 23: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a SOC estimation unit that estimates a SOC transition of the battery from the first time point to the second time point, and 
the acquired, total SOC variation amount, and SOC variation range from the first time point to the second time point are based on the SOC transition (Holme: [Claim 3]: discloses the use of the average percentage discharge of the battery between times that the battery is charged, which is interpreted as equivalent to the average state of charge of the battery).

Regarding claim 24: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a SOC estimation unit that estimates a SOC transition of the battery from the first time point to the second time point, and 
the representative value acquisition unit acquires the SOC transition as the representative value (Holme: [0140]: discloses training the model with a series of initial training sets, where each set is defined at a incrementally greater state of charge when compared to the previous set (10%, 20%, 30%, etc.)).

Regarding claim 25: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a temperature acquisition unit that acquires a temperature transition of the battery from the first time point to the second time point, and 
the learning processing unit causes a learning model to learn based on learning data with the temperature transition as additional input data (Holme: [0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)). 

Regarding claim 26: Holme in view of Ko teaches the apparatus according to claim 25, as discussed above, wherein: 
the temperature acquisition unit acquires a temperature representative value of the battery from the first time point to the second time point, and 
the learning processing unit causes a learning model to learn based on learning data with the temperature representative value as additional input data (Holme: [0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)).

Regarding claim 27: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein the learning processing unit causes a learning model to learn based on learning data with an elapsed period from a point of manufacturing the battery to the first time point as additional input data (Holme: [0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)).

Regarding claim 28: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein the learning processing unit causes a learning model to learn based on learning data with a cycle number of charge and discharge from the point of manufacturing the battery to the first time point as additional input data (Holme: [0091 - 0093; Fig 1, Table 2]: discloses the use of the number of charge/discharge cycles in the training of the battery model, with a related input of the “Number of cycles of >80% as-rated discharge of the battery”).

Regarding claim 29: Holme in view of Ko teaches the apparatus according to claim 22, as discussed above, wherein the learning processing unit provides a plurality of learning periods from the first time point to the second time point over a use period of the battery to cause a learning model to learn based on learning data (Holme: [0046]: discloses that the training set includes a number of sets of data for “varying time intervals” and that the data  the set may include output data in order to support supervised learning).

Regarding claim 31: Holme teaches an apparatus for analyzing behavior of a battery, the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of a battery at a first time point ([0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time);
a representative value acquisition unit that acquires [data about the battery] representative of a state of charge (SOC) of the battery from the first time point to a second time point ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and
a trained model that has the SOH at the first time point and the representative value as input data and estimates the SOH at the second time point ([0087]: discloses the use of a trained model to predict the state of the battery). 

Holme is silent with respect to the [data about the battery] comprising 
at least one of a total SOC variation amount or a SOC variation range.

Ko teaches a method of controlling charging of a battery based on an estimated state of health of the battery, where a learning unit estimating the state of health based on variation of the SOC across an interval of time, from the start of charging the battery to the end of charging ([0045 – 0050; Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Ko to incorporate a known technique for estimating the State of Health of a battery, namely using a variation of State of Charge of the battery, into the prediction algorithm in order to yield a predictable result of an improved estimation of the state of health of the battery. 

Regarding claim 32: Holme teaches an apparatus for analyzing behavior of a battery ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
a value acquisition unit that inputs [data about the battery] representative of a state of charge (SOC) to a degradation simulator configured to estimate a state of health (SOH) of the battery based on variation in a SOC of the battery, and acquires a SOH output by the degradation simulator ([Claim 3, 0087]: discloses the use of the average percentage discharge of the battery between times that the battery is charged, which is interpreted as equivalent to the average state of charge of the battery, and that the predicted battery state is used by the battery management system to control operations of the vehicle such as the HVAC system); 
an input value acquisition unit that acquires the SOC representative value input to the degradation simulator ([0097, 106, 0107; Fig 3A]: discloses a set of sensors 209 that provide data to the battery management system 210 to be used by the processor (which is labelled as 228, but as 226 elsewhere in the disclosure)); 
a learning processing unit that uses the SOC representative value acquired by the input value acquisition unit and the SOH acquired by the output value acquisition unit as learning data to generate a trained model  ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery); 
a representative value acquisition unit that acquires a SOC representative value of the battery ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); 
a SOH acquisition unit that acquires a SOH of the battery ([0095]: discloses the decision model receiving a battery state, which can be the state of health of the battery); and
a relearning processing unit that uses the SOC representative value acquired by the representative value acquisition unit and the SOH acquired by the SOH acquisition unit as relearning data to retrain the trained model ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery). 

Holme is silent with respect to the [data about the battery] comprising 
at least one of a total SOC variation amount or a SOC variation range.

Ko teaches a method of controlling charging of a battery based on an estimated state of health of the battery, where a learning unit estimating the state of health based on variation of the SOC across an interval of time, from the start of charging the battery to the end of charging ([0045 – 0050; Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Ko to incorporate a known technique for estimating the State of Health of a battery, namely using a variation of State of Charge of the battery, into the prediction algorithm in order to yield a predictable result of an improved estimation of the state of health of the battery. 

Regarding claim 33: Holme in view of Ko teaches the apparatus according to claim 32, as discussed above, wherein: the SOH acquisition unit acquires a SOH of the battery at a first time point and a SOH at a second time point after the first time point, and the representative value acquisition unit acquires at least one of a total SOC variation amount or a SOC variation range representative of the battery from the first time point to the second time point (Holme: [0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time), and the representative value acquisition unit acquires a SOC representative value of the energy storage device from the first time point to the second time point ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery).

Regarding claim 34: Holme teaches an apparatus for analyzing behavior of a battery ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
a learning model caused to learn using: 
as learning data, [data about the battery] representative of a state of charge (SOC) to be input to a degradation simulator configured to estimate a state of health (SOH) of the battery based on variation in the SOC of the battery ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and
a SOH output by the degradation simulator when the SOC representative value is input to the degradation simulator ([0093]: the predicted battery state is used by the battery management system as part of the prediction model 30),  
the learning model being further caused to relearn the SOC representative value of the battery and the SOH of the battery as learning data, a SOH acquisition unit that acquires a SOH of the battery at a first time point ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery); and
a representative value acquisition unit that acquires [data about the battery] representative of the battery from the first time point to a second time point, wherein the SOH at the first time point and the representative value acquired by the representative value acquisition unit are input to the learning model to estimate the SOH at the second time point ([0087]: discloses the use of a trained model to predict the state of the battery).

Holme is silent with respect to the [data about the battery] comprising 
at least one of a total SOC variation amount or a SOC variation range representative of a state of charge (SOC) of the battery from the first time point to the second time point

Ko teaches a method of controlling charging of a battery based on an estimated state of health of the battery, where a learning unit estimating the state of health based on variation of the SOC across an interval of time, from the start of charging the battery to the end of charging ([0045 – 0050; Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Ko to incorporate a known technique for estimating the State of Health of a battery, namely using a variation of State of Charge of the battery, into the prediction algorithm in order to yield a predictable result of an improved estimation of the state of health of the battery. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brent A. Fairbanks/Primary Examiner, Art Unit 2857